Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 1 of 11 PageID #: 10285
                FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

      UNILOC 2017 LLC,

           Plaintiff,                       Civil Action Nos. 2:18-cv-00491, 492,
                                            493, 496, 497, 499, 501, 502, 503, 504-
      v.                                    JRG

      GOOGLE LLC,                           FILED UNDER SEAL PURSUANT
                                            TO PROTECTIVE ORDER
           Defendant.
                                            JURY TRIAL DEMANDED


    GOOGLE LLC’S UNOPPOSED MOTION FOR LEAVE TO FILE A SUPPLEMENTAL
     STATEMENT OF CONFIRMED WITNESSES IN CONNECTION WITH GOOGLE
                      LLC’S MOTIONS TO TRANSFER
Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 2 of 11 PageID #: 10286



          In its Motions To Transfer Venue To The Northern District Of California Under 28 U.S.C.

   § 1404 (“Google’s Motions to Transfer”), Google explained how the locations and convenience of

   relevant witnesses, among a host of other factors, strongly favored transfer of these cases to the

   Northern District of California. (492 Dkt. No. 61, at 2–3.) 1 In its Responses in Opposition to

   Google’s Motions to Transfer, Uniloc asserted that Google’s identification of numerous relevant

   witnesses in or near the Northern District of California was “merely a bald and self-serving

   assertion by Google” that would be belied by the actual discovery record in the case. (492 Dkt.

   No. 148, at 12.)

          Now that fact discovery is coming to a close and all witnesses who have been, or will be,

   deposed are known, it is clear that Google’s prior identification of relevant witnesses (and their

   locations) was fully accurate, and that Uniloc’s early effort to dismiss Google’s witness

   identifications, and the convenience of relevant witnesses, was misguided. Indeed, it is now

   established that 13 of the 14 Google witnesses who were deposed in November and December

   2019 were located in the Northern District of California; and at least 25 of the 27 Google witnesses

   who will be deposed in these cases (and other witnesses who may be brought to trial) are similarly

   located in the Northern District of California. 2 The remaining two are on the West Coast–

                                   . None are in Texas. In addition, two potential Uniloc witnesses

   also are located in or close to the Northern District of California–




   1
     Though this Supplemental Statement cites to pleadings in the 492 case, substantially similar
   pleadings were filed in each of the captioned cases.
   2
     No witness who has been, or will be deposed, is located within 100 miles of the Eastern District
   of Texas.
                                                    2
Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 3 of 11 PageID #: 10287



          The current COVID-19 pandemic highlights and significantly augments the importance of

   witness location and convenience in the transfer analysis. Various shelter-in-place and stay-at-

   home orders issued across the country, travel restrictions, quarantine orders, family obligations

   and health and safety concerns make it difficult, if not impossible, for witnesses located in

   Northern California to travel to East Texas (by plane or train). Such witnesses are much more

   likely to be able to drive to a Northern District of California courthouse to testify for a day than

   they are to be able to travel to East Texas for many days. If these cases proceed in the Northern

   District of California, Google witnesses will more likely be able to testify live at trial.




                                        .

          Accordingly, given the importance of witness convenience to the transfer analysis –

   under both governing Federal Circuit precedent, In re Genentech, 566 F.3d 1338, 1343 (Fed. Cir.

   2009), and under the Fifth Circuit’s 100-mile rule, In re Volkswagen AG (“Volkswagen I”), 371

   F.3d 201, 204-05 (5th Cir. 2004) (per curiam) – Google seeks leave to file the attached Statement

   of Confirmed Witnesses In Connection With Google’s Motions To Transfer (Exhibit 1 hereto),

   so that the record is clear as to the identity and location of the now-established Google and

   Uniloc deposition witnesses in the captioned cases.




   3
     To be clear, if trials occur in Texas, both sides’ witnesses will be traveling from jurisdictions
                                      that presently have their own government orders and/or that will
   subject the witnesses to two-week quarantines in Texas prior to trial (as per Texas’ current
   quarantine order).
                                                    3
Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 4 of 11 PageID #: 10288



          Plaintiff’s counsel is unopposed to the filing of this Motion for Leave to File A

   Supplemental Statement of Confirmed Witnesses In Connection with Google’s Motion to

   Transfer.

   Dated: May 19, 2020                          Respectfully submitted by:


                                                /s/ Tharan G. Lanier, with permission by
                                                Michael E. Jones
                                                Michael C. Hendershot
                                                Tharan G. Lanier
                                                JONES DAY
                                                1755 Embarcadero Road
                                                Palo Alto, CA 94303
                                                Tel: (650) 739-3940
                                                Fax: (650) 739-3900
                                                mhendershot@jonesday.com
                                                tglanier@jonesday.com

                                                Tracy A. Stitt
                                                tastitt@jonesday.com
                                                JONES DAY
                                                51 Louisiana Avenue NW
                                                Washington, DC 20001
                                                Telephone: (202) 879-3641

                                                Sanjiv P. Laud
                                                JONES DAY
                                                90 South Seventh Street
                                                Suite 4950
                                                Minneapolis, MN 55402
                                                Telephone: (612) 217-8879
                                                slaud@jonesday.com

                                                John D. Kinton (Calif. State Bar No. 203250)
                                                JONES DAY
                                                4655 Executive Drive
                                                Suite 1500
                                                San Diego, CA 92121
                                                Telephone: 858.314.1190
                                                Facsimile: 844.345.3178
                                                Email: jkinton@jonesday.com




                                                   4
Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 5 of 11 PageID #: 10289



                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Attorneys for Defendants Google LLC
                                      2:18-cv-499

                                      /s/ Robert Unikel, with permission by
                                      Michael E. Jones
                                      Robert Unikel
                                      Direct: 312-499-6030
                                      robertunikel@paulhastings.com
                                      Michelle Marek Figueiredo (IL Bar #6297112)
                                      michellemarek@paulhastings.com
                                      Matthew Richard Lind (IL Bar #6327241)
                                      mattlind@paulhastings.com
                                      John A. Cotiguala (IL Bar #6311056)
                                      johncotiguala@paulhastings.com
                                      PAUL HASTINGS LLP
                                      71 South Wacker Dr., 45th Floor
                                      Chicago, IL 60606
                                      Main: 312-499-6000
                                      Facsimile: (312) 499-6100

                                      Elizabeth Louise Brann (CA Bar #222873)
                                      elizabethbrann@paulhastings.com
                                      Ariell Nicole Bratton (CA Bar #317587)
                                      ariellbratton@paulhastings.com
                                      PAUL HASTINGS LLP
                                      4747 Executive Drive, 12th Floor
                                      San Diego, CA 92121
                                      Telephone: (858) 458-3000
                                       Facsimile: (858) 458-3005

                                      Robert Laurenzi (NY Bar #3024676)

                                         5
Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 6 of 11 PageID #: 10290



                                      robertlaurenzi@paulhastings.com
                                      PAUL HASTINGS LLP
                                      200 Park Avenue, 26th Floor
                                      New York, NY 10166
                                      Telephone: (212) 318-6000
                                      Facsimile: (212) 318-6100

                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Attorneys for Defendants Google LLC
                                      2:18-cv-491
                                      2:18-cv-492
                                      2:18-cv-497


                                      /s/ Tharan G. Lanier, with permission by
                                      Michael E. Jones
                                      Michael C. Hendershot
                                      Tharan G. Lanier
                                      JONES DAY
                                      1755 Embarcadero Road
                                      Palo Alto, CA 94303
                                      Tel: (650) 739-3940
                                      Fax: (650) 739-3900
                                      mhendershot@jonesday.com
                                      tglanier@jonesday.com

                                      Sasha Mayergoyz
                                      smayergoyz@jonesday.com
                                      JONES DAY
                                      77 W. Wacker Drive
                                      Chicago, IL 60601
                                      Telephone: (312) 782-3939

                                         6
Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 7 of 11 PageID #: 10291




                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Attorneys for Defendants Google LLC
                                      2:18-cv-493


                                      /s/ Michael E. Berta, with permission
                                      by Michael E. Jones
                                      Michael A. Berta
                                      (California Bar No. 194650)
                                      Michael.berta@arnoldporter.com
                                      Arnold & Porter
                                      10th Floor
                                      Three Embarcadero Center
                                      San Francisco, CA 94111-4024
                                      Tel: 415-471-3100
                                      Fax: 415-471-3400

                                      David Caine (California Bar No. 218074)
                                      David.Caine@arnoldporter.com
                                      Telephone: (650) 319-4710
                                      Bonnie Phan (California Bar No. 305574)
                                      Bonnie.Phan@arnoldporter.com
                                      Telephone: (650) 319-4543
                                      Michael Nguyen
                                      michael.nguyen@arnoldporter.com
                                      Tel: (650) 319-4718
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      3000 El Camino Real
                                      Five Palo Alto Square, Suite 500
                                      Palo Alto, CA 94306-3807



                                         7
Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 8 of 11 PageID #: 10292



                                      Nicholas Lee (California Bar No. 259588)
                                      Nicholas.Lee@arnoldporter.com
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      777 South Figueroa Street
                                      44th Floor
                                      Los Angeles, CA 90017-5844
                                      Telephone: (213) 243-4156

                                      Nicholas Nyemah (DC Bar No. 1005926)
                                      Nicholas.Nyemah@arnoldporter.com
                                      Telephone: (202) 942-6681
                                      Paul Margulies (DC Bar No. 1000297)
                                      Paul.Margulies@arnoldporter.com
                                      Telephone: (202) 942-6990
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      601 Massachusetts Ave., NW
                                      Washington, DC 20001-3743

                                      Mark Samartino (Illinois No. 6313889)
                                      Mark.Samartino@arnoldporter.com
                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                      70 West Madison Street
                                      Suite 4200
                                      Chicago, IL 60602-4321
                                      Telephone: (312) 583-2437

                                      Michael E. Jones
                                      State Bar No. 10929400
                                      mikejones@potterminton.com
                                      E. Glenn Thames, Jr.
                                      State Bar No.00785097
                                      glennthames@potterminton.com
                                      Patrick C. Clutter
                                      State Bar No. 24036374
                                      patrickclutter@potterminton.com
                                      POTTER MINTON, P.C.
                                      110 N. College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: (903) 597-8311
                                      Fax: (903) 593-0846

                                      Attorneys for Defendant Google LLC
                                      2:18-cv-496
                                      2:18-cv-503
                                      2:18-cv-504



                                         8
Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 9 of 11 PageID #: 10293



                                      /s/ Joseph Drayton, with permission
                                      by Michael E. Jones
                                      Joseph Drayton
                                      NY Bar No. 2875318
                                      COOLEY LLP
                                      55 Hudson Yards
                                      New York, NY 10001-2157
                                      Tel: 212-479-6275
                                      Fax: 212-479-6275
                                      Email: jdrayton@cooley.com

                                      Priya B. Viswanath
                                      CA Bar No. 238089
                                      COOLEY LLP
                                      3175 Hanover Street
                                      Palo Alto, CA 94304-1130
                                      Tel: 650-843-5000
                                      Fax: 650-849-7400
                                      Email: pviswanath@cooley.com

                                      Rose S. Whelan
                                      DC Bar No. 999367
                                      Elizabeth Cannon Shrieves
                                      VA Bar No. 93768
                                      Naina Soni
                                      DC Bar No. 888219022
                                      COOLEY LLP
                                      1299 Pennsylvania Avenue NW
                                      Suite 700
                                      Washington DC 20004-2400
                                      Tel: 202-842-7800
                                      Fax: 202-842-7899
                                      rwhelan@cooley.com
                                      eshrieves@cooley.com
                                      nsoni@cooley.com

                                      Michael C. Hendershot
                                      Tharan G. Lanier
                                      JONES DAY
                                      1755 Embarcadero Road
                                      Palo Alto, CA 94303
                                      Tel: (650) 739-3940
                                      Fax: (650) 739-3900
                                      mhendershot@jonesday.com
                                      tglanier@jonesday.com



                                         9
Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 10 of 11 PageID #:
                                  10294


                                              Tracy A. Stitt
                                              tastitt@jonesday.com
                                              JONES DAY
                                              51 Louisiana Avenue NW
                                              Washington, DC 20001
                                              Telephone: (202) 879-3641

                                              Sasha Mayergoyz
                                              smayergoyz@jonesday.com
                                              JONES DAY
                                              77 W. Wacker Drive
                                              Chicago, IL 60601
                                              Telephone: (312) 782-3939

                                              Michael E. Jones
                                              State Bar No. 10929400
                                              mikejones@potterminton.com
                                              E. Glenn Thames, Jr.
                                              State Bar No.00785097
                                              glennthames@potterminton.com
                                              Patrick C. Clutter
                                              State Bar No. 24036374
                                              patrickclutter@potterminton.com
                                              POTTER MINTON, P.C.
                                              110 N. College Ave., Suite 500
                                              Tyler, Texas 75702
                                              Tel: (903) 597-8311
                                              Fax: (903) 593-0846

                                              Attorneys for Defendants Google LLC
                                              2:18-cv-502

                                 CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who have consented to electronic service are

 being served with a copy of this document via electronic mail on May 19, 2020.

        I also hereby certify that all counsel of record who have consented to electronic service

 are being served with a notice of filing of this document, under seal, pursuant to L.R. CV-5(a)(7)

 on May 19, 2020.

                                                      /s/ Michael E. Jones



                                                 10
Case 2:18-cv-00504-JRG-RSP Document 290 Filed 05/21/20 Page 11 of 11 PageID #:
                                  10295



              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I hereby certify that the foregoing document and all supporting declarations and exhibits

 thereto are being filed under seal pursuant to the terms of the Protective Order.

                                                              /s/Michael E. Jones




                                                 11
